UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 26, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23314 TRACTOR SUPPLY COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3139732 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 200 Powell Place, Brentwood, Tennessee (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (615) 440-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) YES oNO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 23, 2011 Common Stock, $.008 par value TRACTOR SUPPLY COMPANY INDEX Page No. PART I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets – March 26, 2011 (unaudited), December 25, 2010and March 27, 2010 (unaudited) 3 Consolidated Statements of Income (unaudited) – For the Fiscal Three Months Ended March 26, 2011and March 27, 2010 4 Consolidated Statements of Cash Flows (unaudited) – For the Fiscal Three Months Ended March 26, 2011and March 27, 2010 5 Notes to Unaudited Consolidated Financial Statements 6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. Other Information 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. [Removed and Reserved] 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signature 21 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRACTOR SUPPLY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) March 26, December 25, March 27, ASSETS (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ $ Short-term investments Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Goodwill Deferred income taxes Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ $ Accrued employee compensation Other accrued expenses Current portion of capital lease obligations 58 91 Income taxes payable Deferred income taxes Total current liabilities Capital lease obligations, less current maturities Deferred rent Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock, 40,000 shares authorized, $1.00 par value; no shares issued Common stock, 100,000,000 shares authorized; $.008 par value;79,425,728 shares issued and 72,354,582 shares outstanding at March 26, 2011, 78,835,508 shares issued and72,775,862 shares outstanding at December 25, 2010 and77,914,299 shares issued and 72,607,864 shares outstanding at March 27, 2010 Additional paid-in capital Treasury stock – at cost, 7,071,146 shares at March 26, 2011, 6,059,646 shares at December 25, 2010 and 5,306,435 sharesat March 27, 2010 ) ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ 3 Index TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) For the fiscal three months ended March 26, March 27, (Unaudited) Net sales $ $ Cost of merchandise sold Gross margin Selling, general and administrative expenses Depreciation and amortization Operating income Interest expense, net Income before income taxes Income tax expense Net income $ $ Net income per share – basic $ $ Net income per share – diluted $ $ Weighted average shares outstanding: Basic Diluted Dividends declared per common share outstanding $ $ 4 Index TRACTOR SUPPLY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the fiscal three months ended March 26, March 27, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operatingactivities: Depreciation and amortization Loss on sale of property and equipment 45 Stock compensation expense Deferred income taxes Change in assets and liabilities: Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable Accrued employee compensation ) ) Other accrued expenses ) ) Income taxes payable ) ) Other ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment 56 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving credit agreement Repayments under revolving credit agreement ) Excess tax benefit on stock option exercises Principal payments under capital lease obligations ) ) Restricted stock units withheld to satisfy tax obligations ) ) Repurchase of common stock ) ) Net proceeds from issuance of common stock Cash dividends paid to stockholders ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
